         Case 1:20-cr-10111-RWZ Document 53 Filed 09/23/20 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                        )
UNITED STATES OF AMERICA                )
                                        )     No. 20-cr-10111-RWZ
v.                                      )
                                        )
CHARLES LIEBER                          )
                                        )
       Defendant.                       )
                                        )

                         NOTICE OF APPEARANCE OF COUNSEL

       Please enter my appearance in the above-captioned case as counsel for the United States.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              UNITED STATES ATTORNEY

Dated: September 23, 2020             By:     /s/ James R. Drabick
                                              JAMES R. DRABICK, BBO# 667460
                                              Assistant United States Attorney
                                              John Joseph Moakley Courthouse
                                              One Courthouse Way, Suite 9200
                                              Boston, Massachusetts 02210
                                              Tel: (617) 748-3100
                                              james.drabick@usdoj.gov




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).



Dated: September 23, 2020             By:     /s/ James R. Drabick
                                              JAMES R. DRABICK, BBO# 667460
                                              Assistant United States Attorney
